


EXHIBIT 10.5
 
 
SIXTH AMENDMENT TO THE ESCO TECHNOLOGIES INC.
2001 STOCK INCENTIVE PLAN


WHEREAS, ESCO Technologies Inc. (“Company”) previously adopted the ESCO
Technologies Inc. 2001 Stock Incentive Plan (“Plan”) for the benefit of eligible
employees; and


WHEREAS, the Company retained the right to amend the Plan pursuant to Section 13
thereof; and


WHEREAS, effective February 4, 2010, the Company desires to amend the Plan;


NOW THEREFORE, effective February 4, 2010, Section 7(f) of the Plan is deleted
in its entirety and replaced with the following:


(f)           Termination of Employment. The holder of any Stock Option issued
hereunder must exercise the Stock Option prior to his termination of employment,
except that if the employment of an optionee terminates with the consent and
approval of his employer, the Committee or its designee may, in its absolute
discretion, permit the optionee to exercise his Stock Option, to the extent that
he was entitled to exercise it at the date of such termination of employment, at
any time within three (3) months after such termination (one (1) year in the
case of termination of employment on account of retirement on or after age 60
(“Retirement”)), but not after ten (10) years, or such shorter option term as
specified by the award notice, from the date of the granting thereof.  The
Committee may delegate its authority to extend a Stock Option beyond termination
of employment hereunder to such employee or employees as it deems appropriate,
so long as the optionees whose options have been extended by such employee or
employees are not reporting persons under Section 16 of the Securities Exchange
Act of 1934 or covered employees (as defined in section 162(m) of the Internal
Revenue Code).  If the optionee terminates employment on account of disability
he may exercise such Stock Option to the extent he was entitled to exercise it
at the date of such termination at any time within one (1) year of the
termination of his employment but not after ten (10) years or such shorter
period as specified by the Stock Option agreement, from the date of the granting
thereof. For this purpose a person shall be deemed to be disabled if he is
permanently and totally disabled within the meaning of Section 422(c)(6) of the
Code, which, as of the date hereof, shall mean that he is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months. A person shall be considered disabled only if he furnishes such proof
of disability as the Committee may require. Stock Options granted under the Plan
shall not be affected by any change of employment so long as the holder
continues to be an employee of the Company or a subsidiary thereof. The Stock
Option agreements may contain such provisions as the Committee shall approve
with reference to the effect of approved leaves of absence. Nothing in the Plan
or in any Stock Option granted pursuant to the Plan shall confer on any
individual any right to continue in the employ of the Company or any subsidiary
or interfere in any way with the right of the Company or any subsidiary thereof
to terminate his employment at any time.


IN WITNESS WHEREOF, the foregoing Amendment was adopted on the 4th day of
February, 2010 by the Human Resources and Ethics Committee of the Board of
Directors of ESCO Technologies Inc.

